Name: 89/288/EEC: Commission Decision of 21 March 1989 establishing an initial list of declining industrial areas concerned by objective 2 as defined by Council Regulation (EEC) No 2052/88
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  industrial structures and policy
 Date Published: 1989-04-25

 Avis juridique important|31989D028889/288/EEC: Commission Decision of 21 March 1989 establishing an initial list of declining industrial areas concerned by objective 2 as defined by Council Regulation (EEC) No 2052/88 Official Journal L 112 , 25/04/1989 P. 0019 - 0035*****COMMISSION DECISION of 21 March 1989 establishing an initial list of declining industrial areas concerned by objective 2 as defined by Council Regulation (EEC) No 2052/88 (89/288/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), and in particular Article 9 (3) thereof, Whereas Article 9 (3) of the aforementioned Regulation states that the Commission shall in accordance with the procedure laid down in Article 17 of the said Regulation and on the basis of Article 9 (2) of the said Regulation, establish an initial list of the areas referred to in Article 9 (1) of the said Regulation; Whereas Article 9 (1) of the aforementioned Regulation states that the declining industrial areas concerned by objective 2 shall comprise regions, frontier regions or parts of regions (including employment areas and urban communities); Whereas Article 9 (2) of the aforementioned Regulation specifies the criteria to be used to define the declining industrial areas concerned by objective 2; Whereas Article 9 (4) of the aforementioned Regulation states that in establishing the list, the Commission shall seek to ensure that assistance is genuinely concentrated on the areas most seriously affected, at the most appropriate geographical level, taking into account the particular situation of the areas concerned; Whereas Article 9 (5) of the aforementioned Regulation states that Berlin shall be eligible for aid under objective 2; Whereas Article 17 of the aforementioned Regulation specifies the procedure to be followed in respect of Committees to assist the Commission in implementing the Regulation; Whereas Article 27 of Council Regulation (EEC) No 4253/88 (2), sets up an Advisory Committee on the Development and Conversion of Regions, and states that the said Committee shall deliver an opinion on the drawing-up of the list of areas eligible in connection with objective 2; Whereas that Committee has given its opinion, HAS ADOPTED THIS DECISION: Article 1 The initial list of declining industrial areas concerned by objective 2, established pursuant to Article 9 (3) of Regulation (EEC) No 2052/88, is given in the Annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 March 1989. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 185, 18. 7. 1988, p. 9. (2) OJ No L 374, 31. 12. 1988, p. 1. ANNEX INITIAL LIST OF AREAS ELIGIBLE FOR OBJECTIVE 2 BELGIUM 1.2.3,4 // // // // No (NUTS III) // Level III region // Eligible areas 1.2.3.4 // // // The whole level III region, with the exception of // Only the following areas are eligible within the level III region // // // // 1,4 // Regions satisfying criteria (a), (b) and (c) 1.2.3.4 // // // // // 1 // LiÃ ¨ge // // Whole level III region // 2 // Charleroi // // Whole level III region // 3 // Soignies // // La LouviÃ ¨re Le Roeulx // 4 // Hasselt // // Whole level III region // 5 // Maaseik // Meeuwen-Gruitrode Neerpelt Peer // // 6 // Tongeren // Voeren // // 7 // Turnhout // Beerse Hoogstraten Merksplas Retie Arendonk Lille // 1,4 // // Adjacent areas 1.2.3.4 // // // // // 1 // Thuin // // Binche Morlanwelz Anderlues 1,4 // // Other areas suffering from decline in vital industrial sectors 1.2.3.4 // // // // // 1 // Arlon // // Aubange // // // // DENMARK 1.2.3,4 // // // // No (NUTS III) // Level III region // Eligible areas 1.2.3.4 // // // The whole level III region, with the exception of // Only the following areas are eligible within the level III region // // // // 1,4 // Other areas suffering from decline in vital industrial sectors 1.2.3.4 // // // // // 1 // Storstroems Amt // // Nakskov // 2 // Nordjyllands Amt // // AAlborg // // // // GERMANY 1.2.3,4 // // // // No NUTS III // Level III region, // Eligible areas 1.2.3.4 // // // The whole level III region, with the exception of // Only the following areas are eligible within the level III region // // // // 1,4 // Regions satisfying criteria (a), (b) and (c) 1.2.3.4 // // // // // 1 // Emden, Ks. // // Whole level III region // 2 // Bremen, Ks. // 'Stadtteile': Huchting Vahr Borgfeld Oberneuland Gruepelingen // // 3 // Duisburg, Ks. // Walsum Homberg, the part on the left bank of the Rhine Rumeln-Kaldenhausen // // 4 // Essen, Ks. // Frohnhausen Rellinghausen Stadtwald Fulerum Schoenebeck Bedingrade Bredeney Heidhausen Heisingen Byfang Margarethenhoehe Fischlaken UEberruhr-Hinsel UEberruhr-Holthausen // // 5 // Oberhausen, Ks. // Sterkrade Nord Alsfeld Tackenberg Klosterhardt // // 6 // Bottrop, Ks. // Fuhlenbrock Stadtwald Feldhausen // // 7 // Gelsenkirchen, Ks. // Feldmark Resse Resser-Mark // // 8 // Bochum, Ks. // Langendreer-Sued Laerheide Steinkuhl Hustadt Brenschede Stiepel Weitmarer Holz Linden Unterdahlhausen Oberdahlhausen Eppendorf Hoentrop // 1.2.3,4 // // // // No NUTS III // Level III region // Eligible areas 1.2.3.4 // // // The whole level III region, with the exception of // Only the following areas are eligible within the level III region // // // // // 9 // Dortmund, Ks. // Aplerbeck II Aplerbecker Mark II Aplerbecker Mark III Berghofen Soelde Soelderholz Lichtendorf Benninghofen Hoerde-Sued Hoechsten Holzen Syburg Buchholz Wellinghofen Wichlinghofen Bittermark Kruckel Schnee Kirchhoerde Luecklemberg Brechten // // 10 // Herne, Ks. // Eickel // // 11 // Saarbruecken, Stadtverb. // 'Stadtteile': Eschringen Bischmisheim Scheid Schafbruecke 'Gemeinden': Riegelsberg Grossrosseln Quierschied Heusweiler // // 12 // Saarlouis, Lk. // 'Gemeinden': Wallerfangen Nalbach Schwalbach // 1,4 // // Adjacent areas 1.2.3.4 // // // // // 1 // Borken, Lk. // // AMR Ahaus, 'Gemeinden': Schoeppingen Gronau Heek Legden Ahaus Vreden Stadtlohn Suedlohn Gescher // // // // 1.2.3,4 // // // // No NUTS III // Level III region // Eligible areas 1.2.3.4 // // // The whole level III region, with the exception of // Only the following areas are eligible within the level III region // // // // 1,4 // Other areas suffering from decline in vital industrial sectors 1.2.3.4 // // // // // 1 // Bremerhaven, Ks. // // Whole level III region // 2 // Salzgitter, Ks. // 'Stadtteile': Lichtenberg Osterlinde Lesse Rappner Tiede Beinum Bruchmachtersen Lobmachtersen Salder Ohlendorf Hohenrode Engerode Immendorf Salzgitter-Bad // // 3 // Peine, Lk. // // 'Gemeinden': Peine Lengede Hohenhameln Ilsede // 4 // Wesel, Lk. // // 'Gemeinden': Kamp-Lintfort Moers Neukirchen-Vluyn Dinslaken // 5 // Aachen // // 'Bergbauregion' Aachen // 6 // Heinsberg, Lk. // // 'Gemeinden': Hueckelhoven Heinsberg Erkelenz Wassenberg Geilenkirchen UEbach-Palenberg // 7 // Recklinghausen, Lk. // // Castrop-Rauxel Herten Recklinghausen Gladbeck // 8 // Ennepe-Ruhr-Kreis, Lk. // // Hattingen und Witten // 9 // Hamm, Ks. // 'Stadtteile': Pelkum Herringen // // 10 // Unna, Lk. // // 'Gemeinden': Bergkamen Luenen Boenen // 11 // Pirmasens, Lk. // // Whole level III region III // 12 // Zweibruecken, Lk. // // Whole level III region III // 13 // Pirmasens, Ks. // // Whole level III region III // // // // // // Berlin-West // // Whole level III region III // // // // SPAIN 1.2.3,4 // // // // No (NUTS III) // Level III region // Eligible areas 1.2.3.4 // // // The whole level III region, with the exception of // Only the following areas are eligible within the level III region // // // // 1,4 // Regions satisfying criteria (a), (b) and (c) 1.2.3.4 // // // // // 1 // Cantabria // 'Municipios' of: Arredondo CabezÃ ³n de LiÃ ©bana CabuÃ ©rniga CamaleÃ ±o Campoo de Yuso Cillorigo-Castro Corvera de Toranzo Hdad. Campoo de Suso HerrerÃ ­as LamasÃ ³n Luena Miera PeÃ ±arrubia Pesaquero Polaciones Potes Rionansa Las Rozas Ruente Ruesga San Pedro del Romeral San Roque de Riomiera San Vicente de la Barquera Santiurde de Toranzo Saro Selaya Soba Los Tojos Tresviso Tudanca Val de San Vicente ValdÃ ¡liga Valdeolea Valdeprado del RÃ ­o Valderredible Vega de LiÃ ©bana Vega de Pas Villacarriedo Villafufre Villaverde de Trucios // // 2 // Ã lava // 'Comarcas' of: MontaÃ ±a Alavesa Valles Alaveses // // 3 // GuipÃ ºzcoa // // Whole level III region // 4 // Vizcaya // // Whole level III region // 5 // Navarra // 'Municipios' of: Pamplona BaztÃ ¡n Urdax Zugarramurdi AnuÃ © // // // // Atez // 1.2.3,4 // // // // No (NUTS III) // Level III region // Eligible areas 1.2.3.4 // // // The whole level III region, with the exception of // Only the following areas are eligible within the level III region // // // // // // // BasaburÃ ºa Mayor Ezcabarte Imoz Lanz Odieta Olaibar Ulzama BÃ ©rtiz-Arana DonamarÃ ­a Elgorriaga Erasun Ezcurra Ituren Labayen Oiz SaldÃ ­as Santesteban Sumbilla Urroz de Santesteban Zubieta Abaurrea Alta Abaurrea Baja Arce Aria Arive Buguete Erro EsterÃ ­bar Garayoa Garralda Orbaiceta Orbara Oroz-Betelu Roncesvalles Valcarlos Villanueva Burgui Castillonuevo EzcÃ ¡roz Esparza GalluÃ ©s Garde Guesa Isaba Izelzu Jaurrieta NavascuÃ ©s OchagavÃ ­a Oronz Roncal SarriÃ ©s Urzainqui UztÃ ¡rroz VidÃ ¡ngoz // // 6 // Rioja // 'Municipios' of: LogroÃ ±o Ajamil Almarza de Cameros Arnedillo Anguiano // // // // Brieva de Cameros // 1.2.3,4 // // // // No (NUTS III) // Level III region // Eligible areas 1.2.3.4 // // // The whole level III region, with the exception of // Only the following areas are eligible within the level III region // // // // // // // CabezÃ ³n de Cameros Canales de la Sierra Castroviejo Enciso Ezcaray Gallinero de Cameros Hornillos de Cameros JalÃ ³n de Cameros Laguna de Cameros Lumbreras Mansilla Matute Munilla Muro en Cameros Nestares Nieva de Cameros Ojacastro Ortigosa Pazuengos Pedroso Pinillos Pradillo Prejano Rabanera Rasillo (El) Robres del Castillo San RomÃ ¡n de Cameros Soto en Cameros Terroba Tobia Torre en Cameros Torrecilla en Cameros ValgaÃ ±on Ventrosa Viguera Villanueva de Cameros Villoslada de Cameros Viniegra de Abajo Viniegra de Arriba Zarzosa Zorraquin Villavelayo // // 7 // Zaragoza // The 'distritos' of 'Casco Viejo' and 'Casablanca' of the 'municipio' of Zaragoza and the 'municipios' of: // // // // Artieda Bagdes Isuerre Lobera de Onsella LongÃ ¡s Mianos NavardÃ ºn Los Pintanos Salvatierra de EscÃ ¡ SiguÃ ©s Sos del Rey CatÃ ³lico UnduÃ ©s de Lerda UrriÃ ©s Acered // // // // Alarba // 1.2.3,4 // // // // No (NUTS III) // Level III region // Eligible areas 1.2.3.4 // // // The whole level III region, with the exception of // Only the following areas are eligible within the level III region // // // // // // // Aldehuela de Liestos Anento Atea Badules BalconchÃ ¡n Berrueco CastejÃ ³n de Alarba Cubel Las Cuerlas Daroca Fonbuena Gallocanta Langa del Castillo LechÃ ³n Mainar Manchones Murero Nombrevilla Orcajo RetascÃ ³n Romanos Santed Torralba de los Frailes Torralbilla Used Val de San MartÃ ­n Valdehorna Villadoz Villanueva de Jiloca Villareal de Huerva Villarroya del Campo AguarÃ ³n AguilÃ ³n AladrÃ ©n AlfamÃ ©n Almonacid de la Sierra CariÃ ±ena Cerveruela Codos Cosuenda Encinacorba Herrera de los Navarros Longares Luesma Paniza Tosos Villanueva de Huerva Villar de los Navarros Vistabella Almochuel Almonacid de la Cuba Azuara Belchite Codo Fuendetodos Lagata LÃ ©cera Latux Moneva Moyuela Plenas // // // // Samper del Salz // 1.2.3,4 // // // // No (NUTS III) // Level III region // Eligible areas 1.2.3.4 // // // The whole level III region, with the exception of // Only the following areas are eligible within the level III region // // // // // 8 // Barcelona // // The whole level III region outside the 'municipio' of Barcelona, with the exception of the 'barrios (zonas estadÃ ­sticas)' of: Barceloneta Zona Franca Horta Roquetes Ciutat Meridiana Bon Pastor Trinitat Vella Poble Nou BesÃ ²s // 9 // Gerona // // 'Comarcas' of: Baix EmpordÃ RipollÃ ¨s Selva (La) // 10 // Tarragona // // 'Comarcas' of: Baix Camp Baix PenedÃ ¨s Ribera d'Ebre TarragonÃ ¨s 1,4 // // Urban communities suffering from industrial decline 1.2.3.4 // // // // // 1 // Madrid // // 'Municipios' of: AlcorcÃ ³n Getafe LeganÃ ©s MÃ ³stoles Arganda Rivas-Vaciamadrid AlcalÃ ¡ de Henares San Fernando de Henares TorrejÃ ³n de Ardoz // // // // FRANCE 1.2.3,4 // // // // No (NUTS III) // Level III region // Eligible areas 1.2.3.4 // // // The whole level III region, with the exception of // Only the following areas are eligible within the level III region // // // // 1,4 // Regions satisfying criteria (a), (b) and (c) 1.2.3.4 // // // // // 1 // Ardennes // // VallÃ ©e de la Meuse // 2 // Aisne // // Chauny Soissons Saint-Quentin ThiÃ ©rache // 3 // Somme // // Abbeville-Ponthieu Amiens Santerre-Somme Vimeu // 4 // Seine-Maritime // // Barentin Yvetot Elbeuf Louviers VallÃ ©e de la Bresle Caux-Maritime Le Havre FÃ ©camp // // // // Lillebonne 1.2.3,4 // // // // No (NUTS III) // Level III region // Eligible areas 1.2.3.4 // // // The whole level III region, with the exception of // Only the following areas are eligible within the level III region // // // // // 5 // Nord // // Sambre-Avesnois Cambrai Douai Dunkerque Lille Roubaix-Tourcoing Valenciennes // 6 // Pas-de-Calais // // Bassin minier Ouest Boulogne Calais Lens // 7 // Moselle // // Thionville Bassin houiller // 8 // Vosges // // Epinal Saint-DiÃ © // 9 // Haute-SaÃ ´ne // // Lure-Luxeuil // 10 // Territoire de Belfort // // Territoire de Belfort // 11 // Maine-et-Loire // // Cholet // 12 // Sarthe // // Le Mans // 13 // Loire // // Saint-Ã tienne 1,4 // // Adjacent areas 1.2.3.4 // // // // // 1 // Doubs // // MontbÃ ©liard 1,4 // // Other areas suffering from decline in vital industrial sectors 1.2.3.4 // // // // // 1 // SaÃ ´ne-et-Loire // // Le Creusot Monceau-les-Mines Chalon-sur-SaÃ ´ne // 2 // Gard // // AlÃ ¨s Le Vigan // 3 // Charente-Maritime // // La Rochelle // 4 // PyrÃ ©nÃ ©es-Atlantiques // // Lacq-Orthez // 5 // Tarn // // Albi-Carmaux // 6 // Aveyron // // Figeac-Decazeville // 7 // Vienne // // ChÃ ¢tellerault // 8 // Bouches-du-RhÃ ´ne // // Fos Ã tang de Berre // 9 // Puy-de-DÃ ´me // // Issoire // 10 // CÃ ´tes-du-Nord // // Lannion Guingamp St-Brieuc // 11 // Manche // // Cherbourg // 12 // Loire-Atlantique // // Saint-Nazaire // 13 // Allier // // MontluÃ §on // 14 // Meuse // // Meuse du Nord // 15 // Meurthe-et-Moselle // // Longwy // // // // ITALY 1.2.3,4 // // // // No (NUTS III) // Level III regio // Eligible areas 1.2.3.4 // // // The whole level III region, with the exeption of // Only the following areas are eligible within the level III region // // // // 1,4 // Regions satisfying criteria (a), (b) and (c) 1.2.3.4 // // // // // 1 // Torino // 'Comune' of Torino // // 2 // Massa-Carrara // // Whole level III region // 3 // Terni // // Whole level III region // 4 // Frosinone // // 10 'Comuni': Anagni Cassino Ceccano Ferentino Frosinone Isola Liri Patrica Piedimonte s. Germano Pontecorvo Sora 1,4 // // Adjacent areas 1.2.3.4 // // // // // 1 // Perugia // // Spoleto 1,4 // // Other areas suffering from decline in vital industrial sectors 1.2.3.4 // // // // // 1 // Novara // // Verbano Cusio Ossola // 2 // Valle d'Aosta // // 32 'Comuni' in the province of Aosta: Aosta Arnad Bard Brissogne Chambave Champ de Praz Charvensod Chatillon Donnas Fenis Fontainemore Gignod Gressan Hone Issogne Jovencan Lillianes Montjouet Nus Perloz Pollein Pontey Pont-Saint-Martin Quart Roisan Saint Christophe Saint Denis Saint Marcel Saint Vincent Sarre Verrayes Verres 1.2.3,4 // // // // No (NUTS III) // Level III region // Eligible areas 1.2.3.4 // // // The whole level III region, with the exception of // Only the following areas are eligible within the level III region // // // // // 3 // Genova // // 40 'Comuni' in the province of Genova: Arenzano Avegno Bargagli Busalla Camogli Campoligure Campomorone Carasco Casarza Ligure Casella Castiglione Chiavari Ceranesi Chiavari Cicagna Cogoleto Cogorno Davagna Genova (part) i.e.: G.Z.U. Ponente G.Z.U. Polcevera Sampierdarena G.Z.U. Bisagno except S. Fruttuoso Valle Sturla San Martino Sturla-Quarto Porto Isola del Cantone Lavagna Leivi Masone Mele Mezzanego Mignanego Moconesi Montoggio Orero Rapallo Recco Ronco Scrivia Rossiglione S. Colombano Certenoli S. Margherita Ligure S. Olcese Savignone Serra Ricco Sestri Levante Sori Tribogna // 4 // Sondrio // // 4 'ComunitÃ Montane' in the province of Sondrio: Chiavenna Morbegno Sondrio Tirano // 5 // Rovigo // Ariano Polesine Bagnolo Po Canaro Castelguglielmo Castelnovo Bariano Ceneselli // 1.2.3,4 // // // // No (NUTS III) // Level III region // Eligible areas 1.2.3.4 // // // The whole level III region, with the exception of // Only the following areas are eligible within the level III region // // // // // // // Corbola Costa di Rovigo Ficarolo Fiesso Umbertiano Frassinelle Polesine Gavello Giacciano con Baruchella Loreo Lusia Melara Papozze Pettorazza Grimani Polesella Rosolina San Bellino San Martino di Venezze Stienta Trecenta Villadose Villanova Marchesana // // 6 // Firenze // // Circondario di Prato, i.e. the following 'Comuni': Prato Carmignano Cantagallo Montemurlo Poggio a Caiano Vaiano Vernio // 7 // Livorno // Campo nell'Elba Capoliveri Capraia Castagneto Carducci Livorno (part) i.e.: Circoscrizione 4 (Area - Stazione - Colline) Circoscrizione 5 (Piazza Magenta - Colline) Circoscrizione 7 (Salviano - Valle Benedetta) Marciana Marciana Marina Porto Azzurro Portoferraio Savereto Sassetta // // 8 // Pesaro-Urbino // Cartoceto Colbordolo Fano Gabicce Mare Gradara Mondolfo Montelabbate Pesaro San Costanzo Sant'Angelo in Lizzola Tavullia // // // // // LUXEMBOURG 1.2.3,4 // // // // No (NUTS III) // Level III region // Eligible areas 1.2.3.4 // // // The whole level III region, with the exception of // Only the following areas are eligible within the level III region // // // // 1,4 // Other areas suffering from decline vital industrial sectors 1.2.3.4 // // // // // 1 // Luxembourg (G.D.) // // Esch-sur-Alzette Capellen // // // // NETHERLANDS 1.2.3,4 // // // // No (NUTS III) // Level III region // Eligible areas 1.2.3.4 // // // The whole level III region, with the exception of // Only the following areas are eligible within the level III region // // // // 1,4 // Regions satisfying criteria (a), (b) and (c) 1.2.3.4 // // // // // 1 // Delfzijl E.O. // // Whole level III region // 2 // Oost-Groningen // // Whole level III region // 3 // Zuidoost-Drenthe // // Whole level III region // 4 // Twente // // Almelo Enschede Hengelo // 5 // Zuid-Limburg // // Oostelijk Mijnstreek Brunssum Kerkrade Sittard 1,4 // // Adjacent areas 1.2.3.4 // // // // // 1 // Overig Groningen // // Hoogezand/Sappemeer 1,4 // // Urban communities suffering from industrial decline 1.2.3.4 // // // // // 1 // Overig Groningen // // Groningen (city) // // // // UNITED KINGDOM 1.2.3,4 // // // // No (NUTS III) // Level III region // Eligible areas 1.2.3.4 // // // The whole level III region, with the exception of // Only the following areas are eligible within the level III region // // // // 1,4 // Regions satisfying criteria (a), (b) and (c) 1.2.3.4 // // // // // 1 // Fife // // Alloa Dunfermline Dundee Kirkcaldy // 2 // Central // // Alloa Falkirk Glasgow Stirling (part) (the wards of: Argyll Cornton, Gowanhill, Ballangeich, King's Park, Torbrex, Borestone, Ladywell, Polmaise, // // // // Sauchenford, Whins, Logie) 1.2.3,4 // // // // No (NUTS III) // Level III region // Eligible areas 1.2.3.4 // // // The whole level III region, with the exception of // Only the following areas are eligible within the level III region // // // // // 3 // Strathclyde // // Ayr Cumnock & Sanquhar Dumbarton Girvan Glasgow Greenock Irvine Kilmarnock Lanarkshire // 4 // Northumberland // // Alnwick & Amble Morpeth & Ashington Newcastle-upon-Tyne // 5 // Tyne and Wear // // Whole level III region // 6 // Durham // // Whole level III region // 7 // Cleveland // // Whole level III region // 8 // Humberside // // Doncaster Goole and Selby Grimsby Hull Scunthorpe // 9 // South Yorkshire // // Whole level III region // 10 // West Yorkshire // // Bradford Castleford and Pontefract Wakefield and Dewsbury // 11 // Nottinghamshire // // Gainsborough Mansfield Nottingham City UPA Retford Worksop // 12 // Greater Manchester // // Level III region // 13 // Lancashire // // Accrington & Rossendale Blackburn Bolton and Bury Burnley Liverpool Pendle Rochdale Wigan and Helens // 14 // Merseyside // // Whole level III region // 15 // West Midlands County // // Whole level III region // 16 // Gwent // // Ebbw Vale and Abergavenny Merthyr and Rhymney Newport Pontypool and Cwmbran // 17 // Mid Glamorgan // // Whole level III region // 18 // West Glamorgan // // Whole level III region // 19 // Clwyd // // Flint & Rhyl Wrexham 1,4 // // Adjacent areas 1.2.3.4 // // // // // 1 // Tayside // // Arbroath Dundee Dunfermline // 2 // Lothian // // Bathgate Falkirk // 3 // Dumfries and Galloway // // Cumnock and Sanquhar 1.2.3,4 // // // // No (NUTS III) // Level III region // Eligible areas 1.2.3.4 // // // The whole level III region, with the exception of // Only the following areas are eligible within the level III region // // // // // 4 // North Yorkshire // // Castleford and Pontefract Darlington Middlesborough // 5 // Lincolnshire // // Gainsborough Grimsby Scunthorpe // 6 // Derbyshire // // Chesterfield Mansfield Worksop // 7 // Cheshire // // Liverpool Widnes & Runcorn Wirral & Chester // 8 // Shropshire // // Telford & Bridgnorth Wolverhampton // 9 // Staffordshire // // Birmingham Walsall Wolverhampton // 10 // Warwickshire // // Birmingham (part) (the part located in North Warwickwshire District) Coventry & Hinckley // 11 // South Glamorgan // // Cardiff (part) (the coastal and dockland area South and East of a line from St Athan to Lisvane) // 12 // Powys // // Ebbw Vale and Abergavenny Aberdare Swansea // 13 // Dyfed // // Llanelli Swansea 1,4 // // Other areas suffering from decline in vital industrial sectors 1.2.3.4 // // // // // 1 // Cumbria // // Workington/Whitehaven // // // // Selaya Soba Los Tojos Tresviso Tudanca Val de San Vicente ValdÃ ¡liga Valdeolea Valdeprado del RÃ ­o Valderredible Vega de LiÃ ©bana Vega de Pas Villacarriedo Villafufre Villaverde de Trucios 2 Ã lava 'Comarcas' of: MontaÃ ±a Alavesa Valles Alaveses 3 GuipÃ ºzcoa Whole level III region 4 Vizcaya Whole level III region 5 Navarra 'Municipios' of: Pamplona BaztÃ ¡n Urdax Zugarramurdi AnuÃ © Atez No (NUTS III) Level III region Eligible areas The whole level III region, with the exception of Only the following areas are eligible within the level III region BasaburÃ ºa Mayor Ezcabarte Imoz Lanz Odieta Olaibar Ulzama BÃ ©rtiz-Arana DonamarÃ ­a Elgorriaga Erasun Ezcurra Ituren Labayen Oiz SaldÃ ­as Santesteban Sumbilla Urroz de Santesteban Zubieta Abaurrea Alta Abaurrea Baja Arce Aria Arive Buguete Erro EsterÃ ­bar Garayoa Garralda Orbaiceta Orbara Oroz-Betelu Roncesvalles Valcarlos Villanueva Burgui Castillonuevo EzcÃ ¡roz Esparza GalluÃ ©s Garde Guesa Isaba Izelzu Jaurrieta NavascuÃ ©s OchagavÃ ­a Oronz Roncal SarriÃ ©s Urzainqui UztÃ ¡rroz VidÃ ¡ngoz 6 Rioja 'Municipios' of: LogroÃ ±o Ajamil Almarza de Cameros Arnedillo Anguiano Brieva de Cameros No (NUTS III) Level III region Eligible areas The whole level III region, with the exception of Only the following areas are eligible within the level III region CabezÃ ³n de Cameros Canales de la Sierra Castroviejo Enciso Ezcaray Gallinero de Cameros Hornillos de Cameros JalÃ ³n de Cameros Laguna de Cameros Lumbreras Mansilla Matute Munilla Muro en Cameros Nestares Nieva de Cameros Ojacastro Ortigosa Pazuengos Pedroso Pinillos Pradillo Prejano Rabanera Rasillo (El) Robres del Castillo San RomÃ ¡n de Cameros Soto en Cameros Terroba Tobia Torre en Cameros Torrecilla en Cameros ValgaÃ ±on Ventrosa Viguera Villanueva de Cameros Villoslada de Cameros Viniegra de Abajo Viniegra de Arriba Zarzosa Zorraquin Villavelayo 7 Zaragoza The 'distritos' of 'Casco Viejo' and 'Casablanca' of the 'municipio' of Zaragoza and the 'municipios' of: Artieda Bagdes Isuerre Lobera de Onsella LongÃ ¡s Mianos NavardÃ ºn Los Pintanos Salvatierra de EscÃ ¡ SiguÃ ©s Sos del Rey CatÃ ³lico UnduÃ ©s de Lerda UrriÃ ©s Acered Alarba No (NUTS III) Level III region Eligible areas The whole level III region, with the exception of Only the following areas are eligible within the level III region Aldehuela de Liestos Anento Atea Badules BalconchÃ ¡n Berrueco CastejÃ ³n de Alarba Cubel Las Cuerlas Daroca Fonbuena Gallocanta Langa del Castillo LechÃ ³n Mainar Manchones Murero Nombrevilla Orcajo RetascÃ ³n Romanos Santed Torralba de los Frailes Torralbilla Used Val de San MartÃ ­n Valdehorna Villadoz Villanueva de Jiloca Villareal de Huerva Villarroya del Campo AguarÃ ³n AguilÃ ³n AladrÃ ©n AlfamÃ ©n Almonacid de la Sierra CariÃ ±ena Cerveruela Codos Cosuenda Encinacorba Herrera de los Navarros Longares Luesma Paniza Tosos Villanueva de Huerva Villar de los Navarros Vistabella Almochuel Almonacid de la Cuba Azuara Belchite Codo Fuendetodos Lagata LÃ ©cera Latux Moneva Moyuela Plenas Samper del Salz No (NUTS III) Level III region Eligible areas The whole level III region, with the exception of Only the following areas are eligible within the level III region 8 Barcelona The whole level III region outside the 'municipio' of Barcelona, with the exception of the 'barrios (zonas estadÃ ­sticas)' of: Barceloneta Zona Franca Horta Roquetes Ciutat Meridiana Bon Pastor Trinitat Vella Poble Nou BesÃ ²s 9 Gerona 'Comarcas' of: Baix EmpordÃ RipollÃ ¨s Selva (La) 10 Tarragona 'Comarcas' of: Baix Camp Baix PenedÃ ¨s Ribera d'Ebre TarragonÃ ¨s Urban communities suffering from industrial decline 1 Madrid 'Municipios' of: AlcorcÃ ³n Getafe LeganÃ ©s MÃ ³stoles Arganda Rivas-Vaciamadrid AlcalÃ ¡ de Henares San Fernando de Henares TorrejÃ ³n de Ardoz FRANCE No (NUTS III) Level III region Eligible areas The whole level III region, with the exception of Only the following areas are eligible within the level III region Regions satisfying criteria (a), (b) and (c) 1 Ardennes VallÃ ©e de la Meuse 2 Aisne Chauny Soissons Saint-Quentin ThiÃ ©rache 3 Somme Abbeville-Ponthieu Amiens Santerre-Somme Vimeu 4 Seine-Maritime Barentin Yvetot Elbeuf Louviers VallÃ ©e de la Bresle Caux-Maritime Le Havre FÃ ©camp Lillebonne No (NUTS III) Level III region Eligible areas The whole level III region, with the exception of Only the following areas are eligible within the level III region 5 Nord Sambre-Avesnois Cambrai Douai Dunkerque Lille Roubaix-Tourcoing Valenciennes 6 Pas-de-Calais Bassin minier Ouest Boulogne Calais Lens 7 Moselle Thionville Bassin houiller 8 Vosges Epinal Saint-DiÃ © 9 Haute-SaÃ ´ne Lure-Luxeuil 10 Territoire de Belfort Territoire de Belfort 11 Maine-et-Loire Cholet 12 Sarthe Le Mans 13 Loire Saint-Ã tienne Adjacent areas 1 Doubs MontbÃ ©liard Other areas suffering from decline in vital industrial sectors 1 SaÃ ´ne-et-Loire Le Creusot Monceau-les-Mines Chalon-sur-SaÃ ´ne 2 Gard AlÃ ¨s Le Vigan 3 Charente-Maritime La Rochelle 4 PyrÃ ©nÃ ©es-Atlantiques Lacq-Orthez 5 Tarn Albi-Carmaux 6 Aveyron Figeac-Decazeville 7 Vienne ChÃ ¢tellerault 8 Bouches-du-RhÃ ´ne Fos Ã tang de Berre 9 Puy-de-DÃ ´me Issoire 10 CÃ ´tes-du-Nord Lannion Guingamp St-Brieuc 11 Manche Cherbourg 12 Loire-Atlantique Saint-Nazaire 13 Allier MontluÃ §on 14 Meuse Meuse du Nord 15 Meurthe-et-Moselle Longwy ITALY No (NUTS III) Level III regio Eligible areas The whole level III region, with the exeption of Only the following areas are eligible within the level III region Regions satisfying criteria (a), (b) and (c) 1 Torino 'Comune' of Torino 2 Massa-Carrara Whole level III region 3 Terni Whole level III region 4 Frosinone 10 'Comuni': Anagni Cassino Ceccano Ferentino Frosinone Isola Liri Patrica Piedimonte s. Germano Pontecorvo Sora Adjacent areas 1 Perugia Spoleto Other areas suffering from decline in vital industrial sectors 1 Novara Verbano Cusio Ossola 2 Valle d'Aosta 32 'Comuni' in the province of Aosta: Aosta Arnad Bard Brissogne Chambave Champ de Praz Charvensod Chatillon Donnas Fenis Fontainemore Gignod Gressan Hone Issogne Jovencan Lillianes Montjouet Nus Perloz Pollein Pontey Pont-Saint-Martin Quart Roisan Saint Christophe Saint Denis Saint Marcel Saint Vincent Sarre Verrayes Verres No (NUTS III) Level III region Eligible areas The whole level III region, with the exception of Only the following areas are eligible within the level III region 3 Genova 40 'Comuni' in the province of Genova: Arenzano Avegno Bargagli Busalla Camogli Campoligure Campomorone Carasco Casarza Ligure Casella Castiglione Chiavari Ceranesi Chiavari Cicagna Cogoleto Cogorno Davagna Genova (part) i.e.: G.Z.U. Ponente G.Z.U. Polcevera Sampierdarena G.Z.U. Bisagno except S. Fruttuoso Valle Sturla San Martino Sturla-Quarto Porto Isola del Cantone Lavagna Leivi Masone Mele Mezzanego Mignanego Moconesi Montoggio Orero Rapallo Recco Ronco Scrivia Rossiglione S. Colombano Certenoli S. Margherita Ligure S. Olcese Savignone Serra Ricco Sestri Levante Sori Tribogna 4 Sondrio 4 'ComunitÃ Montane' in the province of Sondrio: Chiavenna Morbegno Sondrio Tirano 5 Rovigo Ariano Polesine Bagnolo Po Canaro Castelguglielmo Castelnovo Bariano Ceneselli No (NUTS III) Level III region Eligible areas The whole level III region, with the exception of Only the following areas are eligible within the level III region Corbola Costa di Rovigo Ficarolo Fiesso Umbertiano Frassinelle Polesine Gavello Giacciano con Baruchella Loreo Lusia Melara Papozze Pettorazza Grimani Polesella Rosolina San Bellino San Martino di Venezze Stienta Trecenta Villadose Villanova Marchesana 6 Firenze Circondario di Prato, i.e. the following 'Comuni': Prato Carmignano Cantagallo Montemurlo Poggio a Caiano Vaiano Vernio 7 Livorno Campo nell'Elba Capoliveri Capraia Castagneto Carducci Livorno (part) i.e.: Circoscrizione 4 (Area - Stazione - Colline) Circoscrizione 5 (Piazza Magenta - Colline) Circoscrizione 7 (Salviano - Valle Benedetta) Marciana Marciana Marina Porto Azzurro Portoferraio Savereto Sassetta 8 Pesaro-Urbino Cartoceto Colbordolo Fano Gabicce Mare Gradara Mondolfo Montelabbate Pesaro San Costanzo Sant'Angelo in Lizzola Tavullia LUXEMBOURG No (NUTS III) Level III region Eligible areas The whole level III region, with the exception of Only the following areas are eligible within the level III region Other areas suffering from decline vital industrial sectors 1 Luxembourg (G.D.) Esch-sur-Alzette Capellen NETHERLANDS No (NUTS III) Level III region Eligible areas The whole level III region, with the exception of Only the following areas are eligible within the level III region Regions satisfying criteria (a), (b) and (c) 1 Delfzijl E.O. Whole level III region 2 Oost-Groningen Whole level III region 3 Zuidoost-Drenthe Whole level III region 4 Twente Almelo Enschede Hengelo 5 Zuid-Limburg Oostelijk Mijnstreek Brunssum Kerkrade Sittard Adjacent areas 1 Overig Groningen Hoogezand/Sappemeer Urban communities suffering from industrial decline 1 Overig Groningen Groningen (city) UNITED KINGDOM No (NUTS III) Level III region Eligible areas The whole level III region, with the exception of Only the following areas are eligible within the level III region Regions satisfying criteria (a), (b) and (c) 1 Fife Alloa Dunfermline Dundee Kirkcaldy 2 Central Alloa Falkirk Glasgow Stirling (part) (the wards of: Argyll Cornton, Gowanhill, Ballangeich, King's Park, Torbrex, Borestone, Ladywell, Polmaise, Sauchenford, Whins, Logie) No (NUTS III) Level III region Eligible areas The whole level III region, with the exception of Only the following areas are eligible within the level III region 3 Strathclyde Ayr Cumnock & Sanquhar Dumbarton Girvan Glasgow Greenock Irvine Kilmarnock Lanarkshire 4 Northumberland Alnwick & Amble Morpeth & Ashington Newcastle-upon-Tyne 5 Tyne and Wear Whole level III region 6 Durham Whole level III region 7 Cleveland Whole level III region 8 Humberside Doncaster Goole and Selby Grimsby Hull Scunthorpe 9 South Yorkshire Whole level III region 10 West Yorkshire Bradford Castleford and Pontefract Wakefield and Dewsbury 11 Nottinghamshire Gainsborough Mansfield Nottingham City UPA Retford Worksop 12 Greater Manchester Level III region 13 Lancashire Accrington & Rossendale Blackburn Bolton and Bury Burnley Liverpool Pendle Rochdale Wigan and Helens 14 Merseyside Whole level III region 15 West Midlands County Whole level III region 16 Gwent Ebbw Vale and Abergavenny Merthyr and Rhymney Newport Pontypool and Cwmbran 17 Mid Glamorgan Whole level III region 18 West Glamorgan Whole level III region 19 Clwyd Flint & Rhyl Wrexham Adjacent areas 1 Tayside Arbroath Dundee Dunfermline 2 Lothian Bathgate Falkirk 3 Dumfries and Galloway Cumnock and Sanquhar No (NUTS III) Level III region Eligible areas The whole level III region, with the exception of Only the following areas are eligible within the level III region 4 North Yorkshire Castleford and Pontefract Darlington Middlesborough 5 Lincolnshire Gainsborough Grimsby Scunthorpe 6 Derbyshire Chesterfield Mansfield Worksop 7 Cheshire Liverpool Widnes & Runcorn Wirral & Chester 8 Shropshire Telford & Bridgnorth Wolverhampton 9 Staffordshire Birmingham Walsall Wolverhampton 10 Warwickshire Birmingham (part) (the part located in North Warwickwshire District) Coventry & Hinckley 11 South Glamorgan Cardiff (part) (the coastal and dockland area South and East of a line from St Athan to Lisvane) 12 Powys Ebbw Vale and Abergavenny Aberdare Swansea 13 Dyfed Llanelli Swansea Other areas suffering from decline in vital industrial sectors 1 Cumbria Workington/Whitehaven